Citation Nr: 0002359	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  91-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the residuals of 
malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had recognized service as a Philippine Scout from 
May 1946 until April 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This appeal was most recently before the Board in July 1997.

In a letter dated in August 1999, the RO informed the veteran 
that the veteran had submitted a VA Form 22a (Appointment of 
Attorney or Agent as Claimant's Representative) dated in July 
5, 1999 that had not been signed or executed by the 
representative named on the VA Form 22a.  The letter stated 
that the veteran had 60 days to designate a representative in 
conjunction with his appeal.  A note in the file dated in 
November 1999 indicates that the veteran did not respond or 
designate another representative.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a disability associated with 
malaria.

2.  There is no competent medical evidence that hypertension 
was present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current hypertension and his military service 
or any incident during such service.

4.  There is no competent medical evidence of a nexus between 
the veteran's current arthritis and his military service or 
any incident during such service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for the residuals of malaria is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed that he suffered from malaria, 
hypertension, and arthritis within 6 months following his 
discharge from the "United States Government."

The Board notes that the only service medical record 
available is a record dated in March 1949.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service incurrence for malaria, 
hypertension and arthritis will be presumed if manifested to 
a compensable degree within the year after service.  See 
38 U.S.C.A. § 1101, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

It should be emphasized that where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  A claimant therefore cannot meet this burden 
merely by presenting lay testimony and/or lay statements 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

A.  Residuals of Malaria

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from malaria 
or the residuals of malaria.  A May 1998 VA examination, 
which included laboratory findings negative for the malarial 
parasite, reflected a diagnosis of no malaria at the time of 
active service, no objective evidence of malaria at the time 
of the examination, and no residuals of malaria.  As the 
veteran has not presented any competent medical evidence that 
he currently suffers from the residuals of malaria, his claim 
is not well-grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).

B.  Hypertension

Hypertension will be considered a compensable disability (10 
percent evaluation) when the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more.  A compensable rating may also be 
assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The available service medical record reflects that the 
veteran reported to sick call in March 1949.  The nature of 
the sickness was not noted, and the veteran returned to duty 
the same day.  A May 1949 enlistment examination (for service 
in the Philippines Constabulary) indicated that the veteran's 
blood pressure was 120/80.  Clinical evaluation of the 
veteran's cardiovascular system was normal.

An October 1974 examination, characterized as a retirement 
examination, indicates that the veteran had blood pressure 
readings of 130/80 (sitting), 126/76 (recumbent), and 130/80 
(standing).  The diagnosis was essential hypertension.

The veteran has submitted additional medical records dated 
subsequent to the October 1974 examination reflecting 
diagnoses of hypertension.

In May 1998 the veteran underwent a VA heart and hypertension 
examination.  The veteran had blood pressure readings of 
198/110 (standing), 180/94 (recumbent), and 182/98 (sitting).  
The diagnosis was hypertensive atherosclerotic heart disease.  
The examiner indicated that it was not at least as likely as 
not that the veteran's hypertension was etiologically related 
to his service.

The veteran has presented medical evidence indicating that he 
currently suffers from hypertension.  However, the Board 
finds there is no competent medical evidence that he had 
chronic or essential hypertension during service or that he 
had manifestations of chronic hypertension within 1 year 
after separation from service.  Further, he has presented no 
competent evidence of continuity of symptoms of hypertension 
after service.  In other words, the veteran has not submitted 
evidence of a well grounded claim as required by the Court in 
Epps.

The veteran claims that his currently diagnosed essential 
hypertension is related to his active duty service.  However, 
the etiology or pathology of a disability or disease is a 
medical question that neither the veteran nor the other lay 
persons are qualified to answer.  "Where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement of Section 5107(a); where 
the determinative issue does not require medical expertise, 
lay testimony may suffice by itself."  See Godfrey v. Brown, 
7 Vet. App.  398, 405 (1995).  It is the absence of any 
medical evidence linking his hypertension to service which 
renders his claim not well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).

The only evidence presented by the veteran that tends to show 
a connection between his service condition and his 
hypertension are his own statements.  While it is true that 
his statements and testimony could be construed as 
representing evidence of a continuity of symptomatology, 
there is no medical opinion relating his hypertension to that 
symptomatology and, under such circumstances, the claim is 
not well-grounded.  Savage, supra.

The veteran was first diagnosed with essential hypertension 
in 1974.  38 U.S.C.A. § § 1101, 1112 and 1137 (West 1991) 
allow for a presumption of service connection for 
hypertension, which manifests to a degree of ten percent or 
more within one year from the date of separation from 
service.  Because the veteran was discharged in 1949, 
hypertension was not manifested within the presumptive 
period.

C.  Arthritis

The available service medical record reflects that the 
veteran reported to sick call in March 1949.  The nature of 
the sickness was not noted, and the veteran returned to duty 
the same day.  Clinical evaluation of the veteran's 
musculoskeletal system on a May 1949 enlistment examination 
(for service in the Philippines Constabulary) was normal.

An October 1973 private medical record indicated that the 
veteran had hypertrophic osteoarthritis of the lumbar spine.  
An October 1974 examination, characterized as a retirement 
examination, indicates that the veteran suffered from 
osteoarthritis.  Private medical records dated subsequent to 
October 1973 continued to reveal that the veteran suffered 
from arthritis.

In May 1998, the veteran underwent a VA joints examination.  
The diagnosis was osteoarthritis of the lumbosacral spine and 
both hips.  The examiner provided a statement of etiology 
concerning the veteran's arthritis.  However, the RO asked 
that it be clarified, and in a March 1999 addendum to the 
examination the VA physician stated as follows:

The veteran's arthritis is not in any way 
etiologically related to his active 
service from 1946-1949.  He has gouty 
arthritis and degenerative osteoarthritis 
of the hips and lumbosacral spine with no 
objective evidence of posttraumatic 
arthritis in the affected joints.  

The veteran has presented medical evidence indicating that he 
currently suffers from arthritis.  However, the Board finds 
there is no competent medical evidence that he had arthritis 
during service or that he had arthritis within 1 year after 
separation from service.  Further, he has presented no 
competent evidence of continuity of symptoms of arthritis 
after service.  In other words, the veteran has not submitted 
evidence of a well grounded claim as required by the Court in 
Epps.

The veteran claims that his currently diagnosed arthritis is 
related to his active duty service.  However, the etiology or 
pathology of a disability or disease is a medical question 
that neither the veteran nor the other lay persons are 
qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of Section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  See Godfrey v. Brown, 7 
Vet. App.  398, 405 (1995).  It is the absence of any medical 
evidence linking his arthritis to service which renders his 
claim not well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).

The only evidence presented by the veteran that tends to show 
a connection between his service and his arthritis are his 
own statements.  While it is true that his statements and 
testimony could be construed as representing evidence of a 
continuity of symptomatology, there is no medical opinion 
relating his hypertension to that symptomatology and, under 
such circumstances, the claim is not well-grounded.  Savage, 
supra.

The veteran was first diagnosed with arthritis in 1973.  
38 U.S.C.A. § § 1101, 1112 and 1137 (West 1991) allow for a 
presumption of service connection for arthritis, which 
manifests to a degree of ten percent or more within one year 
from the date of separation from service.  Because the 
veteran was discharged in 1949, arthritis was not manifested 
within the presumptive period.


Conclusion

In summary, the Board finds that there is no competent 
medical evidence that the veteran currently suffers from the 
residuals of malaria, and the Board also finds that there is 
no competent medical evidence that hypertension or arthritis 
were present during the veteran's active duty service, or 
that hypertension or arthritis became manifest to a 
compensable degree within the year after the veteran's 
separation from service.  There is also no competent medical 
evidence of a nexus between the veteran's current 
hypertension and arthritis and his military service or any 
incident during such service.  Accordingly, the Board 
concludes that the veteran's claims of entitlement to service 
connection for the residuals of malaria, hypertension, and 
arthritis are not well grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his claims require a 
medical diagnosis of current disability as well as medical 
evidence of a nexus to service to meet the requirements of a 
well-grounded claim.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of well-grounded claims having not been submitted, 
service connection for the residuals of malaria, 
hypertension, and arthritis is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

